12-2219
    Liu v. Lynch
                                                                                  BIA
                                                                            Laforest, IJ
                                                                          A094 917 583
                     UNITED STATES COURT OF APPEALS
                         FOR THE SECOND CIRCUIT
                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 31st day of March, two thousand sixteen.

    PRESENT:
             JON O. NEWMAN,
             RALPH K. WINTER,
             PETER W. HALL,
                  Circuit Judges.
    _____________________________________

    HONG LIU,
                   Petitioner,

                   v.                                      12-2219
                                                           NAC
    LORETTA E. LYNCH, UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:               Michael Brown, New York, NY.

    FOR RESPONDENT:               Stuart F. Delery, Principal Deputy
                                  Assistant Attorney General; Erica B.
                                  Miles, Senior Litigation Counsel;
                                  Victory M. Mercado-Santana, Trial
                                  Attorney, Office of Immigration
                          Litigation, United States Department
                          of Justice, Washington, D.C.

    UPON DUE CONSIDERATION of this petition for review of a

decision of the Board of Immigration Appeals (“BIA”), it is

hereby ORDERED, ADJUDGED, AND DECREED that the petition for

review is DENIED.

    Hong Liu, a native and citizen of China, seeks review

of a May 14, 2012, decision of the BIA affirming an

Immigration Judge’s (“IJ”) February 1, 2011, denial of

asylum, withholding of removal, and relief under the

Convention Against Torture (“CAT”).       In re Hong Liu, No.

A094 917 583 (B.I.A. May 14, 2012), aff’g No. A094 917 58

(Immig. Ct. N.Y. City Feb. 1, 2011).       We assume the parties’

familiarity with the underlying facts and procedural history

of this case.

    Under the circumstances of this case, we have reviewed

the IJ’s decision as modified by the BIA, i.e., minus the

IJ’s determination regarding Liu’s doctrinal knowledge of

Falun Gong.     Xue Hong Yang v. U.S. Dep’t of Justice, 426
F.3d 520, 522 (2d Cir. 2005).       The applicable standards of

review are well established.     See 8 U.S.C. § 1252(b)(4)(B);

Xiu Xia Lin v. Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008)

(per curiam).

                                2
      For applications, like Liu’s, governed by the REAL ID

Act, the agency may, “[c]onsidering the totality of the

circumstances,” base a credibility finding on “the inherent

plausibility of the applicant’s or witness’s account.”

8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 163-

64.   “[W]hen an adverse credibility finding is based partly

or entirely on implausibility, we review the entire record,

not whether each unusual or implausible feature of the

account can be explained or rationalized.”   Ying Li v. BCIS,

529 F.3d 79, 82-83 (2d Cir. 2008).

      The agency found Liu’s testimony implausible insofar as

he stated that he had supported Falun Gong in China since

2001, and had practiced Falun Gong in the United States for

four years at the time of his merits hearing, yet he only

knew the first of the five sets of exercises.   This finding

is supported by the record.   Liu was asked why he learned

only one set since 2006, and Liu responded that he learned

Falun Gong by watching a DVD; however, when asked if all

five exercises were on the DVD, Liu responded they were.

Liu asserted that he had been involved in Falun Gong for

over a decade, had photographed Falun Gong practices for

instructional materials, and had been practicing weekly for


                              3
four years before his hearing.    Thus, his lack of knowledge

about the five sets and how to practice Falun Gong casts

doubt on his commitment to Falun Gong and whether he was

actually arrested in China on account of his “support” of

Falun Gong.

    In his brief, Liu argues that the IJ had an

“affirmative duty” to develop the record, and the IJ should

have questioned him in order to secure more detailed

information about his knowledge of Falun Gong.     While Liu

relies on Cao He Lin v. U.S. DOJ, this case actually

undercuts his claim, as it provides that an IJ “‘may wish to

probe for incidental details,’” under certain circumstances

not applicable here.   428 F.3d 391, 400(2d Cir.

2005)(emphasis added) (quoting Jin Shui Qiu v. Ashcroft, 329
F.3d 140, 152 (2d Cir. 2003)).

    As Liu’s testimony showed minimal knowledge of the

practice of Falun Gong and cast doubt on his involvement in

both China and the United States, the agency properly

considered whether Liu had corroborated his claim.     8 U.S.C.

§ 1158(b)(1)(B)(ii).   “[W]here it is reasonable to expect

corroborating evidence for certain alleged facts pertaining

to the specifics of an applicant’s claim, such evidence


                              4
should be provided.”     In re S-M-J-, 21 I. & N. Dec. 722, 725

(BIA 1997); see also Chuilu Liu v. Holder, 575 F.3d 193, 196

(2d Cir. 2009).     The agency did not err in faulting Liu for

failing to corroborate his Falun Gong practice.       Liu had

specifically requested, and was granted, a continuance to

call a witness, but failed to do so.       Thus, Liu offered no

evidence, apart from his testimony, that he practiced Falun

Gong in the United States.

    In addition, the agency considered the lack of evidence

regarding the incidents that allegedly occurred in China.

While Liu argues in his brief that the agency erred by

faulting him for not authenticating documents pursuant to 8

C.F.R. § 287.6, a review of the agency decisions reveals

that neither the BIA nor IJ required authentication pursuant

to this provision.     Rather, the agency attributed diminished

weight to letters from Liu’s father, girlfriend, and friend

in China.     There is no error in that.    The witnesses were

not available for cross-examination, and the weight accorded

to documentary evidence lies largely within the agency’s

discretion.     Xiao Ji Chen v. U.S. DOJ, 471 F.3d 315, 342 (2d

Cir. 2006); In re H-L-H- & Z-Y-Z-, 25 I. & N. Dec. 209, 215

(BIA 2010) (giving diminished weight to letters from

relatives because they were from interested witnesses not
                                5
subject to cross-examination), rev’d on other grounds by Hui

Lin Huang v. Holder, 677 F.3d 130 (2d Cir. 2012).    In

addition, all three letters are undetailed and provide no

information about whether authorities continue to seek out

Liu.    Thus, they are generally unhelpful to Liu in meeting

his burden of establishing a well-founded fear of future

persecution.

       As Liu has failed to establish his eligibility for

asylum, it follows that he cannot satisfy the higher

standard for withholding of removal or CAT relief.     Paul v.

Gonzales, 444 F.3d 148, 155-56 (2d Cir. 2006).

       For the foregoing reasons, the petition for review is

DENIED.    As we have completed our review, the pending motion

for a stay of removal in this petition is DISMISSED as moot.

                              FOR THE COURT:
                              Catherine O’Hagan Wolfe, Clerk




                               6